             Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 1 of 36




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                           ENTERED
                                                                                                                 05/25/2021
                                                                   Chapter 11
    In re:
                                                                   Case No. 20–33353 (DRJ)
                                                   1
    NPC INTERNATIONAL, INC., et al.,
                                                                   (Jointly Administered)
                                        Debtors.
                                                                       (Docket No. 1577)

    ORDER ESTABLISHING ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

                     Upon the joint motion (the “Motion”)2 of the Official Committee of Unsecured Creditors

(the “Committee”) and the above-captioned debtors and debtors in possession (the “Debtors” and, together

with the Committee, the “Movants”), seeking entry of an order establishing alternative dispute resolution

procedures attached hereto as Exhibit 1 (the “ADR Procedures”) for resolution of pre-petition personal

injury and wrongful death claims, and any related property damage claims (collectively, the “Litigation

Claims”) and granting related relief, all as more fully set forth in the Motion; and the Court having

jurisdiction to consider the Motion and grant the requested relief in accordance with 28 U.S.C. §§ 157 and

1334; and consideration of the Motion being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined,

based upon the legal and factual bases set forth in the Motion, that the Motion is in the best interests of the

Debtors, their estates, creditors, and all parties in interest; and the Court having determined that the Movants

have provided due and proper notice of the Motion and no further notice is necessary; and the Court having




1
             The Debtors in these chapter 11 cases are: NPC International, Inc.; NPC Restaurant Holdings I LLC; NPC
             Restaurant Holdings II LLC; NPC Holdings, Inc.; NPC International Holdings, LLC; NPC Restaurant
             Holdings, LLC; NPC Operating Company B, Inc.; and NPC Quality Burgers, Inc.
2
             Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Joint
             Motion of the Official Committee of Unsecured Creditors and the Debtors to Establish Alternative Dispute
             Resolution Procedures for Resolution of Litigation Claims and Granting Related Relief [Docket No. 1577].
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 2 of 36



found that the legal and factual bases set forth in the Motion establish just and sufficient cause to grant the

requested relief herein; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is granted as set forth herein

                 2.      The ADR Procedures, as amended and set forth on Exhibit 1, are approved to the

extent qualified by this Order.

                 3.      To the extent not already provided, the Liquidating Trust or the GUC Trust, as

applicable, shall provide the Franchisors (as defined in the ADR Procedures) with a list of all parties, to the

best of the Liquidating Trust’s and GUC Trust’s knowledge, that asserted prepetition personal injury,

wrongful death, and any related property damage claims against the Debtors and/or a Franchisor that have

not yet been settled or resolved as of the Effective Date, regardless of whether such party has filed a proof

of claim; provided that any information provided by the Liquidating Trust or GUC Trust to the Franchisors

shall be kept confidential and the Franchisor may not disclose the contents of such claims without the

consent of the claimants or a final order of a court of competent jurisdiction. If a Franchisor seeks additional

information underlying such claims, the Liquidating Trust and the GUC Trust, as applicable, shall provide

such information to the extent reasonably practicable and subject to all confidentiality restrictions, which

cannot be duly addressed by the Franchisor signing a customary non-disclosure agreement.

                 4.      The ADR Procedures apply to all Litigation Claims other than the Excepted

Claims.

                 5.      The GUC Trust shall provide the applicable Franchisor with a list of all proofs of

claim in respect of Litigation Claims filed in the chapter 11 cases, as well as copies of all complaints,

demand letters, or any other similar forms issued, in the GUC Trust’s possession as of the date of this Order

and going forward, that the GUC Trust receives and reasonably determines assert Litigation Claims

involving the Debtors’ Pizza Hut Business or the Debtors’ Wendy’s Business, along with such other

information accessible by the GUC Trust on a rolling basis, and upon reasonable request by a Franchisor,

provided that in the case of any such confidential information the applicable Franchisor sign a customary
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 3 of 36



non-disclosure agreement. For the avoidance of doubt, the GUC Trust will not provide privileged materials

to the Franchisors.

                 6.      To the extent the GUC Trust has actual knowledge that a Franchisor has been

named as a defendant in a complaint, or such other demand letter, or other similar form furnished to the

GUC Trust by the applicable Franchisor, or in a pending or threatened lawsuit in connection with a

Claimant, the GUC Trust shall provide the applicable Franchisor with the Advance Notice (as defined in

the ADR Procedures). If the Franchisor(s) elect(s) to participate in the Proceedings3 as to a particular

Litigation Claim, the GUC Trust shall (i) consult with the Franchisor with respect to any proposed

settlements liquidating or otherwise disposing of any such Litigation Claim, and (ii) provide the Franchisor

access to communications exchanged during the Proceedings as to that Litigation Claim; provided that the

Franchisor shall keep all such communications confidential and the exchange of information shall be

governed by all applicable confidentiality restrictions. Without limiting any rights a Franchisor may have

under the applicable insurance policies or applicable law, for the avoidance of doubt, with respect to any

written agreement providing for the settlement, resolution or other disposition of a Litigation Claim to

which the Franchisor is a party, such Franchisor shall have consent rights. In the event a settlement,

resolution, or disposition is reached with respect to any Litigation Claim, the GUC Trust shall provide

reasonable notice of the same to any applicable Franchisor. The GUC Trust and the applicable Franchisor

shall then have 14 days to meet and confer and to resolve any outstanding issues with respect to the same. If

the GUC Trust and applicable Franchisor reach an impasse with respect to any outstanding issues, the

applicable Franchisor may file a formal objection in the Bankruptcy Court and may request a hearing with

respect to the same on an emergency basis.

                 7.      For the avoidance of doubt in the paragraph above, in the event that (a) a

settlement, resolution, or disposition with respect to any Litigation Claim names the Franchisor and a

Franchisor is impacted by such settlement, resolution, or disposition or (b) a settlement, resolution, or



3
    “Proceedings” has the meaning ascribed to such term in the ADR Procedures, attached hereto as Exhibit 1.
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 4 of 36



disposition triggers insurance coverage under the applicable liability policies, and the applicable Franchisor

is an insured thereunder, the GUC Trust shall use commercially reasonable efforts to provide that the

applicable Franchisor shall be released from any liability on such Litigation Claim under the applicable

settlement agreement. Nothing contained in the ADR Procedures shall constitute an admission by the

Franchisors or a waiver of any of their respective rights, all of which are expressly preserved.

                  8.       With respect to Claim No. 20459 filed by Jacob Roe (“Roe”), the Plan Injunction

and the ADR Injunction will be lifted by stipulation on the earlier of (1) an impasse reached during the

Mediation Procedures,4 and (2) one year from the service of the ADR Notice by the GUC Trustee; provided,

that Roe shall participate in good faith in the Offer Exchange Procedures5 and the Mediation Procedures

and shall sign the Mediation Report as provided for in the ADR Procedures; provided, further that in the

event of an impasse reached during the Mediation Procedures, as reflected by the signing of the Mediation

Report, the Plan Injunction and the ADR Injunction shall terminate 30 days thereafter.

                  9.       The GUC Trust shall be authorized to take any and all steps that are necessary or

appropriate to implement the ADR Procedures, including, without limitation, by implementing any

settlements with respect to the Litigation Claims achieved under the terms of the ADR Procedures and

consistent with this Order.

                  10.      If a Claimant fails to comply with the ADR Procedures, negotiate in good faith, or

cooperate with the GUC Trust as may be necessary to effectuate the ADR Procedures, after notice and a

hearing, this Court may, among other things, disallow and expunge of the Litigation Claims, or grant such

other or further relief.

                  11.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.



4
    “Mediation Procedures” has the meaning ascribed to such term in the ADR Procedures, attached hereto as Exhibit
    1.
5
    “Offer Exchange Procedures” has the meaning ascribed to such term in the ADR Procedures, attached hereto as
    Exhibit 1.
     Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 5 of 36



 Signed:
Dated:    May 25, 2021.
       ___________________, 2021
       Houston, Texas
                                          ____________________________________
                                   __________________________________________
                                          DAVID R. JONES
                                   THE HONORABLE     DAVID JONES
                                   UNITEDUNITED
                                           STATESSTATES  BANKRUPTCY
                                                   BANKRUPTCY    JUDGEJUDGE
Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 6 of 36




                             Exhibit 1

                         ADR Procedures
             Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 7 of 36




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                        Chapter 11
    In re:
                                                                        Case No. 20–33353 (DRJ)
                                                      1
    NPC INTERNATIONAL, INC., et al.,
                                                                        (Jointly Administered)
                                          Debtors.



                        MANDATORY ALTERNATIVE DISPUTE RESOLUTION
                            PROCEDURES FOR LITIGATION CLAIMS

       The mandatory alternative dispute resolution procedures (the “ADR Procedures”) will be
implemented, administered, and coordinated by the NPC International GUC Trust (the “GUC
Trust”),2 which was established as of the Effective Date of the Second Amended Joint Chapter 11
Plan of NPC International, Inc. and Its Affiliated Debtors (the “Plan”).3 Pursuant to the Plan, the
GUC Trust is authorized to evaluate, settle, or otherwise resolve all general unsecured claims that
were either scheduled by or filed against the above-captioned debtors (the “Debtors”) in the
Chapter 11 Cases without further order of the Bankruptcy Court.

    I.       CLAIMS SUBJECT TO ADR PROCEDURES

        Other than the Excepted Claims (as defined herein), the ADR Procedures apply to any
individual or entity (the “Claimant”) holding a claim arising before July 1, 2020 for personal
injury, wrongful death, and any related property damage claims against the Debtors (or any of their
predecessors in interest’s current or former agents, representatives, or employees, including
delivery drivers) (the “Litigation Claims”), including any claim that is related thereto by way of,
without limitation, subrogation, contribution, or indemnification.4 For the avoidance of doubt,
1
             The Debtors in these chapter 11 cases are: NPC International, Inc.; NPC Restaurant Holdings I LLC; NPC
             Restaurant Holdings II LLC; NPC Holdings, Inc.; NPC International Holdings, LLC; NPC Restaurant
             Holdings, LLC; NPC Operating Company B, Inc.; and NPC Quality Burgers, Inc.
2
             These ADR Procedures do not pertain to Administrative Expense Claims—including for the avoidance of
             doubt any claims arising on or after July 1, 2020 for personal injury, wrongful death, and any related property
             damage against the Debtors—which continue to be resolved and settled in the ordinary course by the
             Liquidating Trust. In its judgment, the Liquidating Trust, in its sole capacity, shall have the right, but not the
             obligation, to file a motion seeking approval of alternative dispute procedures to settle or otherwise resolve
             such Administrative Expense Claims.
3
             The Plan was confirmed by entry of an order dated January 29, 2021 [Docket No. 1528] (the “Confirmation
             Order”). Capitalized terms used but not otherwise defined shall have the meanings ascribed to them in the
             Plan. July 1, 2020 was the date upon which the Debtors commenced their Chapter 11 Cases and hereinafter
             is referred to as the “Petition Date.”
4
             Certain Litigation Claims may relate to claims against non-debtor third parties which claims are covered, in
             whole or in part, by the Debtors’ insurance policies or for which the Debtors retain ultimate liability pursuant
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 8 of 36



Driver Claimant General Unsecured Claims and Driver Claimant Admin/Priority Claims shall be
separately reconciled by the Debtors or the Plan Administrator (as defined in the Plan).

        The following claims shall not be subject to the ADR Procedures and shall not be Litigation
Claims (collectively, the “Excepted Claims”): (a) workers’ compensation claims; (b) claims where
there is a judgment entered or settlement fully executed by the applicable parties prior to the
Effective Date of the Plan; (c) direct claims against the Debtors’ insurers arising out of claims for
bodily injury in those states allowing direct actions against insurers; (d) claims where the automatic
stay has been lifted during the Chapter 11 Cases, or where the Plan Injunction has been lifted
following the parties’ compliance with these ADR Procedures and which are being actively
litigated in a nonbankruptcy forum; (e) Driver Reimbursement Claims, including Driver Claimant
General Unsecured Claims and Driver Claimant Admin/Priority Claims, as such terms are used
and defined in the Plan; (f) any claims or actions relating to any claims between the Debtors’
insurers, on one hand and the Debtors, on the other, including, but not limited to, any action relating
to the claims of the insurers or actions relating to any and all irrevocable standby letters of credit
or other collateral provided by or for the benefit of the Debtors to the insurers, including any letters
of credit that were drawn down by a Third Party Payor (as defined below) prior to the Chapter 11
Cases (collectively, the “Insurers’ Collateral”); and (g) any declaratory judgment actions regarding
insurance coverage issues, including the applicability of any self-insured retention.

        A preliminary list of Claimants holding Litigation Claims that the GUC Trust seeks to
liquidate through the ADR Procedures (the “Litigation Claims List”) is annexed hereto as
Exhibit A. If the GUC Trust becomes aware of any additional Claimants with a claim that was
omitted from the Litigation Claims List, the GUC Trust may classify such claim as an “Additional
Litigation Claim,” by filing notice with the Bankruptcy Court and serving such notice on the holder
of the Additional Litigation Claim, the Third Party Payor, if applicable, and the Franchisors.5 All
Additional Litigation Claims shall be deemed included in the definition of “Litigation Claims”
unless otherwise specified herein.


       to contract, corporate bylaws and/or insurance policies and related agreements (such non-debtor third parties
       are collectively referred to as the “Indemnitees” and individually as “Indemnitee”). Indemnitees shall include,
       but are not limited to, (a) any person indemnified by the Debtors, including any Franchisor (as hereinafter
       defined) to the extent they are indemnified by the pre-Effective Date Debtors under the applicable contracts
       and agreements governing the relationship of each Franchisor with the pre-Effective Date Debtors, (b) any
       person, including the Franchisors, to the extent listed as an additional insured or who otherwise qualifies as
       an insured under the Debtors’ liability insurance policies, (c) any current or former direct or indirect parent
       corporations, affiliates or subsidiaries of the Debtors, (d) the officers, directors, and/or employees of any such
       parent, affiliate, or subsidiary, and (e) any other entity or individual sharing coverage with the Debtors.
       Notwithstanding the foregoing, for the avoidance of doubt, nothing in the ADR Procedures shall limit, modify
       or otherwise affect any releases of non-Debtor Released Parties under the Plan or related injunctions
       prohibiting actions against any Released Parties under the Plan who also may be Indemnitees, including the
       Franchisors, as applicable. Nothing contained in these ADR Procedures or in any order of the Court
       approving these ADR Procedures shall limit or expand Franchisors’ indemnification and other rights under
       the applicable franchise agreements and related agreements and claims in connection with the Debtors’
       liability policies.
5
       The term “Franchisor” mean Pizza Hut, LLC and its affiliates (the “Pizza Hut Franchisor”) and The Wendy’s
       Company and its affiliates (the “Wendy’s Franchisor,” together with the Pizza Hut Franchisor, the
       “Franchisors” and each a “Franchisor”).


                                                          2
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 9 of 36



        If the GUC Trust becomes aware of additional claims that may be considered Litigation
Claims, the GUC Trust shall provide notice to the applicable Third Party Payor, and if named as a
defendant or if the claim relates to the Debtors’ former Pizza Hut Business or the Debtors’ former
Wendy’s Business, the applicable Franchisor. The GUC Trust shall be under no obligation to
classify a claim as a Litigation Claim or an Additional Litigation Claim.

       A Claimant need not have commenced a litigation, lawsuit or other proceeding
against one or more Debtors or their insurers to have a Litigation Claim. However, in
addition to following the ADR Procedures set forth below, except as otherwise herein or
otherwise agreed in writing by the GUC Trust or as ordered by the Bankruptcy Court, a
Claimant must have filed a proof of claim in the Debtors’ chapter 11 cases by September 28,
2020, which was the bar date established by the Bankruptcy Court for filing general
unsecured claims (the “Bar Date”) to receive a distribution from the GUC Trust. Any proof
of claim that was filed after the Bar Date may not be allowed and may be forever barred
from consideration or payment from the GUC Trust, whether or not litigation is currently
pending. Notwithstanding the fact that a Litigation Claim is not allowed against the Debtors,
the Third Party Payors may still pursue their reimbursement rights against the Debtors’ or
their estates in accordance with the applicable insurance policies and this section does not
impact such rights.

 II.   THIRD PARTY PAYORS

        The GUC Trust shall provide the Debtors’ insurers or other third party payors, including
Lexington Insurance Company, Republic-Vanguard Insurance Company, and Old Republic
Insurance Company (collectively, the “Third Party Payors”), and the Debtors’ insurance service
providers, including but not limited to, Gallagher Bassett and Lockton, with notice of all applicable
Litigation Claims subject to the ADR Procedures. If the applicable Third Party Payor(s) elect(s)
to participate in any applicable stage of these ADR Procedures, the GUC Trust will send all
relevant communications and documentation to the applicable Third Party Payor(s). Further
details regarding the notice provided to the Third Party Payors and any election to participate are
set forth in Section V below.

         The GUC Trust will provide notice to the applicable Third Party Payor(s) if any response
to or offer of settlement during the ADR Procedures concerns any Litigation Claim that is or could
reasonably be expected to be covered, in whole or in part, by any applicable insurance policy and
related agreements (each a “Covered Claim”). A Covered Claim shall include, but is not limited
to, a claim for which (i) the demand in a proof of claim or in the Claimant’s Demand (as defined
herein) exceeds the applicable self-insured retention, (ii) the information in a Claimant’s proof of
claim reasonably indicates that a Third Party Payor may be responsible for payment, in whole or
in part, including with respect to any applicable deductibles, and/or (iii) a Third Party Payor has
been named as a party in a suit or similar action or a demand or claim has been tendered against
the Third Party Payor directly, and the GUC Trust has been notified that such claim has been
tendered against the Third Party Payor.

        The applicable Third Party Payor shall have the right, but not an obligation (except as may
be provided in the applicable insurance policy and related agreements), to participate in any
discussions, negotiations, dispute resolutions, mediations, and litigation (the “Proceedings”) and
the failure of the applicable Third Party Payor to respond to such notice or to decline to participate

                                                  3
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 10 of 36



in the Proceedings at any time (i) shall not be construed as a waiver of the right to participate in
the Proceedings, or of any coverage defense raised prior to the mediation; provided, however, that
the applicable Third Party Payor shall use commercially reasonable efforts to provide notice of
any known coverage defenses within 21 days of service of the Advance Notice (as defined herein),
and (ii) shall not preclude the applicable Third Party Payor from intervening or participating, in
any way, in the Proceedings at any time.

         If the Third Party Payor (i) participates in the Proceedings and agrees to the result, or
(ii) receives notice of a Covered Claim and (a) does not respond or (b) does not participate in the
Proceedings, the Third Party Payor shall be bound by the result of the Proceedings and the outcome
of these ADR Procedures.

        Under no circumstances shall the Debtors or the GUC Trust be required to pay any amounts
within a self-insured retention; provided, however, nothing herein shall create an obligation of any
Third Party Payor to pay any portion of a self-insured retention, and such obligations, if any, shall
be governed by the terms of the applicable insurance policies and applicable law. Any amount of
a Litigation Claim resolved by these ADR Procedures that falls within a self-insured retention
amount shall be treated as a General Unsecured Claim and satisfied in accordance with the Plan.
With respect to payment of any deductible by a Third Party Payor, the Third Party Payor shall be
entitled to its rights under the applicable insurance policies and related agreements and, in addition,
can satisfy any amounts from the Insurer’s Collateral. If the Insurer’s Collateral has been
exhausted, then the Third Party Payor may assert a General Unsecured Claim for any such
reimbursement, which shall be satisfied in accordance with the Plan. For the avoidance of doubt,
nothing in theses ADR Procedures limits a Third Party Payors’ rights to assert any Claims in
accordance with the Plan; provided that all rights and defenses of the Debtors, the Liquidating
Trust and the GUC Trust to object to any such Claims are fully preserved.

III.    ROLE OF THE FRANCHISORS

        The GUC Trust shall provide the applicable Franchisor with notice of all applicable
Litigation Claims relating to the respective Franchisor or the Franchisors’ business subject to the
ADR Procedures. If the GUC Trust has actual knowledge that a Franchisor has been named as a
defendant, whether in a complaint, or such other demand letter or other similar form that has been
furnished to the GUC Trust by the applicable Franchisor, or in a pending or threatened lawsuit
with a Claimant, the GUC Trust shall send the Franchisor the Advance Notice (as defined herein)
simultaneously with sending the Advance Notice to the Third Party Payors as set forth in Section
V. Within 21 days of service of the Advance Notice, the Franchisor must advise the GUC Trust
in writing (electronic mail being sufficient) if it elects to participate in the Proceedings as to that
particular Litigation Claim. If the Franchisor elects to participate in the Proceedings, the GUC
Trust shall (i) consult with the Franchisor with respect to any proposed settlements liquidating or
otherwise disposing of any such Litigation Claim, and (ii) provide access to communications
exchanged during the Proceedings as to that Litigation Claim; provided, that the Franchisor shall
keep all such communications confidential and the exchange of information shall be governed by
all applicable confidentiality restrictions. If the Franchisor declines to participate in writing, the
GUC Trust shall have no obligation, except as provided herein or under any applicable law or
order of the Bankruptcy Court, to consult with the Franchisor at any point during the Proceedings.
For the avoidance of doubt, nothing in these ADR Procedures constitutes an admission by the
Franchisors or a waiver or limitation of any of their respective rights.

                                                  4
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 11 of 36



IV.    ADR AND PLAN INJUNCTION

        Upon entry of the order of the United States Bankruptcy Court for the Southern District of
Texas entered in the above-captioned cases establishing the ADR Procedures [Docket No.[__]],
(the “ADR Order”), all Claimants (and any other persons or entities asserting an interest in the
relevant Litigation Claim) shall be and shall continue to be, as applicable, enjoined from
commencing or continuing any action or proceeding in any manner or any place, including the
Bankruptcy Court, seeking to establish, liquidate, collect or otherwise enforce any Litigation Claim
against any Debtor other than through the ADR Procedures described herein (or as otherwise
agreed by the parties) (collectively, the “ADR Injunction”). The ADR Injunction shall be in
addition to, and cumulative with, the injunction applicable to the Litigation Claims and Claimants,
including the injunctions under the Bankruptcy Code or set forth in the Plan (the “Plan
Injunction”).

         In addition, the ADR Injunction shall enjoin Claimants to the fullest extent permitted by
applicable law from proceeding against (i) all Indemnitees, (ii) all Third Party Payors, in each case
solely with respect to the Litigation Claims, and with the exception of the Excepted Claims, and
(iii) the Franchisors, but only to the extent that a Franchisor has been named as a defendant,
whether in a complaint, demand letter, or any other similar form, or in a pending or threatened
lawsuit in connection with a Litigation Claim.

        The ADR Injunction shall expire with respect to a Litigation Claim only when the ADR
Procedures have been completed with respect to such Litigation Claim and only as provided for
herein. Except as expressly set forth herein or in a separate order of the Bankruptcy Court, the
expiration of the ADR Injunction shall not extinguish, limit or modify the Plan Injunction, and the
Plan Injunction shall remain in place.

 V.    ADR PROCEDURES

        Prior to sending the ADR Notice (as defined herein) to the Claimant(s), the GUC Trust
shall provide the applicable Third Party Payors and Franchisors notice (the “Advance Notice”) of
any Litigation Claim that may be a Covered Claim. If applicable, the Advance Notice may also
include any Immediate Claim Settlement Offer (as defined herein) that the GUC Trust proposes to
make to a Claimant.

       Within 21 days of service of the Advance Notice, the Third Party Payor must advise the
GUC Trust in writing (electronic mail being sufficient) if it elects to participate in the Offer
Exchange Procedures (as defined herein) as to that particular Litigation Claim and use
commercially reasonable efforts to provide notice to the GUC Trust of any known coverage
defenses. If the Third Party Payor does not respond to the GUC Trust or declines to participate
within 21 days of service of the Advance Notice (electronic mail being sufficient), the GUC Trust
may proceed to engage in the Offer Exchange Procedures, and the Third Party Payor shall be
bound by any resulting settlement. For the avoidance of doubt, if the applicable Third Party Payor
declines to participate in the Offer Exchange Procedures because it contests coverage it shall not
be bound by any resulting settlement without the express written consent of such Third Party
Payor.



                                                 5
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 12 of 36



        With respect to Covered Claims, if the Third Party Payor elects to participate in the Offer
Exchange Procedures, the GUC Trust shall not make or accept any settlement offers without the
prior written consent of the Third Party Payor; provided, however, that if the settlement amount
only implicates a self-insured retention, the GUC Trust may proceed to make or accept settlement
offers without the consent of the Third Party Payor.

       Any settlements in excess of $25,000 that implicate a deductible for which a Third Party
Payor may have a right of reimbursement against the Debtors shall also be made in consultation
with the Debtors or the Plan Administrator, as applicable.

       A.      Stage 1: Offer Exchange Procedures

       The first stage of the ADR Procedures will be the following notice, information gathering,
settlement offer and exchange procedure, requiring the parties to exchange information and
settlement offers and thereby providing the opportunity to resolve the Litigation Claim on a
consensual basis without any further litigation (the “Offer Exchange Procedures”).

        If, after service of the ADR Notice, the Claimant fails to timely respond within any of the
deadlines set forth in these Offer Exchange Procedures, the GUC Trust has the option of
(i) advancing resolution of the Litigation Claim to mediation by advising the Claimant that the
Litigation Claim will proceed to the next stage of the ADR Procedures, or (ii) pursuing its right
under Section V herein.

               1.      ADR Notice

        Within 30 days of (i) for non-Covered Claims, the entry of an order approving the ADR
Procedures, and (ii) for Covered Claims, the date the Advance Notice is served, the GUC Trust
will mail a notice (the “ADR Notice”) in the form annexed hereto as Exhibit B to the holders of
Litigation Claims, and their counsel, if known, and any applicable Third Party Payors. The ADR
Notice will inform the Claimants that the Litigation Claim is included in the ADR Procedures and
either (i) make the Immediate Claim Settlement Offer, or (ii) require the Claimant to return the
ADR Notice with the Claim Information and Settlement Demand Form and provide supporting
claim information.

        The ADR Notice shall (i) disclose the applicable insurance policies and related agreements,
if any, and whether the GUC Trust believes that the policy contains a deductible or a self-insured
retention and (ii) require the Claimant to respond to the ADR Notice so that it is received by the
GUC Trust and the Third Party Payor, if one is listed, no later than 25 days after the mailing of the
ADR Notice (the “Claimant Response Deadline”).

        For purposes of the ADR Procedures, service on a Claimant shall be deemed adequate if
such service is provided to the Claimant at the notice address specified in his or her filed proof of
claim and their counsel of record in these cases, if any, or as set forth in the Debtors’ schedules of
assets and liabilities. For the avoidance of doubt, service upon counsel of record shall constitute
service upon the Claimant. Claimants shall have the right to (i) request and, following such
request, be served with the notices set forth herein electronically, and (ii) respond to notices and
submit documents to the GUC Trust electronically.



                                                  6
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 13 of 36



       A courtesy copy of all ADR Notices shall be promptly provided to applicable Indemnitees
including the Franchisors, as applicable.

                           a. Immediate Claim Settlement Offer

        The GUC Trust may, but is not required to, include in the ADR Notice an offer to allow
the Litigation Claim in the amount asserted by the Claimant or such lesser or different amount, as
determined from the GUC Trust’s reasonable review of the Litigation Claim (“Immediate Claim
Settlement Offer”). If an Immediate Claim Settlement Offer is included, the Claimant shall have
the option to sign and return the Immediate Claim Settlement Offer, without providing any
additional information required by the ADR Procedures, in which case the Litigation Claim will
be either (i) paid by the applicable Third Party Payor in accordance with the applicable insurance
policy and related agreements, or (ii) to the extent the amount falls within a self-insured retention,
allowed as a nonpriority General Unsecured Claim in the amount set forth in the Immediate Claim
Settlement Offer, and treated in accordance with the Plan.

        Failure to sign and return the Immediate Claim Settlement Offer or to complete the
Claim Information and Settlement Demand Form by the Claimant Response Deadline shall
result in the Claimant being deemed to have accepted the Immediate Claim Settlement Offer
and to have agreed and consented to the proposed treatment of the Litigation Claim as set
forth in the Immediate Claim Settlement Offer, and the Litigation Claim shall be allowed in
the amount and classification of the Immediate Claim Settlement Offer without any further
action by the parties or the Bankruptcy Court. With respect to any Claimant who fails to
timely sign and return an Immediate Claim Settlement Offer, the GUC Trust shall file and
serve on the applicable Claimants a notice listing the Claimants that are deemed to have
accepted the Immediate Claim Settlement Offer as a result of such Claimants failure to
timely return an Immediate Claim Settlement Offer. Such Claimants shall have 10 days
from service of such notice to object to the deemed acceptance of their Immediate Claim
Settlement Offer solely on the grounds of excusable neglect for failure to timely return the
Immediate Claim Settlement Offer.

                           b. Claim Information and Settlement Demand Form

        The ADR Notice will (i) inform each Claimant that the Litigation Claim is included in the
ADR Procedures, and (ii) include a form (the “Claim Information and Settlement Demand Form”)
that (a) requires the Claimant to make a settlement demand (the “Claimant’s Demand”), and
(b) provide the GUC Trust certain information and documentation that will enable the GUC Trust
to evaluate the Litigation Claim and the Claimant’s Demand. The Claimant must return the
completed ADR Notice and the Claim Information and Settlement Demand Form by the
Claimant’s Response Deadline. The Claimant shall not be required to provide duplicative
information to the extent the Claimant has already provided the requested claim information as
supporting documentation attached to the relevant proof of claim.




                                                  7
     Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 14 of 36



        The Claimant’s Demand may not exceed the amount of, or improve the priority set forth
in, the Claimant’s most recent timely-filed proof of claim or scheduled claim if no proof of claim
was filed. The Claimant’s Demand may liquidate any unliquidated amounts asserted in a proof of
claim. The amount proposed in the Claimant’s Demand is presumed to be classified as a
nonpriority General Unsecured Claim. The Claimant may not return the Claim Information and
Settlement Demand Form with an unknown, unliquidated, indefinite contingent, or similar
demand.

       Any Claimant who does not timely return the completed ADR Notice and the Claim
Information and Settlement Demand Form, unless otherwise agreed to in writing by the
GUC Trust (i) shall not be entitled to relief from the Plan Injunction, and (ii) may have its
Litigation Claim disallowed in accordance with Section V.

               2.     GUC Trust’s Response

         Within 45 days after the GUC Trust’s receipt of a Claimant’s Demand, or as soon thereafter
as is practicable, the GUC Trust shall serve a response on the Claimant and its counsel, if one is
identified (the “GUC Trust’s Response”). The GUC Trust’s Response shall either: (a) deny
liability on the Litigation Claim; (b) accept the Claimant’s Demand; (c) make a counter-offer to
settle the Litigation Claim (the “GUC Trust’s Offer”); or (d) request additional information.

        With respect to Covered Claims, the GUC Trust shall provide the applicable Third Party
Payor with the Claimant’s Demand. If the GUC Trust elects to accept the Claimant’s Demand or
make a counteroffer, the GUC Trust will provide 21 days’ prior notice to the applicable Third
Party Payor. If the Third Party Payor elects to participate in the Proceedings within 21 days of
service of such notice, the GUC Trust may not proceed to accept the offer or make the counteroffer
on behalf of the Third Party Payor without the Third Party Payor’s consent.

                      a.      Denial of Liability. If liability is denied by the GUC Trust, the GUC
       Trust shall provide a statement to the Claimant specifying the basis for the denial. Upon
       such denial of liability by the GUC Trust, the Offer Exchange Procedure shall be
       terminated and the Claimant and the GUC Trust shall immediately proceed to mediation
       under the Mediation Procedures (as defined below).

                       b.     Acceptance of Claim. The GUC Trust may accept the Litigation
       Claim as asserted in the Claimant’s Demand. In such event, the Litigation Claim will be
       either (i) paid by the applicable Third Party Payor in accordance with the applicable
       insurance policy, or (ii) to the extent the amount in the Claimant’s Demand falls within a
       self-insured retention, allowed as a nonpriority General Unsecured Claim and treated in
       accordance with the Plan.

                       c.     GUC Trust’s Offer. The GUC Trust may make a written good faith
       offer of settlement based upon its review of such Litigation Claim. Such offer will be made
       in consultation with the Third Party Payors with respect to Covered Claims. Any
       settlements in excess of $25,000 which implicate a deductible for which a Third Party
       Payor may have a right of reimbursement against the Debtors shall also be made in
       consultation with the Debtors or the Plan Administrator, as applicable.


                                                8
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 15 of 36



                       d.      Additional Information. The GUC Trust may request supplemental
       information or clarification of information to assist in a good faith evaluation of any
       particular Litigation Claim. The Claimant shall serve such additional information so that
       it is received by the GUC Trust within 14 days of such request; provided, that if the
       Claimant requests an extension of time to serve additional information prior to the
       expiration of the 14-day period, the GUC Trust shall provide an extension of not less than
       10 days. If the Clamant timely responds, the time period within which the GUC Trust may
       otherwise respond to the Claimant’s Demand shall be extended until 45 days after the
       supplemental information is provided. The Litigation Claim will not be processed further
       until the additional information requested has been provided.

               3.     Claimant’s Reply.

        Each Claimant shall have 30 days after service of the GUC Trust’s Offer within which to
reply (the “Reply Deadline”). The Claimant’s reply shall be in writing and signed by the Claimant
or an authorized representative and served on the GUC Trust and the Third Party Payor, if
applicable.

       If the GUC Trust’s Offer is accepted, the Litigation Claim shall be allowed as set forth in
Section V.G. below. If the GUC Trust’s Offer is rejected or the Claimant does not respond by the
Reply Deadline, the Litigation Claim will automatically advance to the next stage of the ADR
Procedures or the GUC Trust may seek relief in accordance with Section V herein.

        Each Claimant may request supplemental information or clarification of information to
assist in a good faith evaluation of the GUC Trust’s Offer. The GUC Trust shall serve such
additional information so that it is received by the Claimant within 14 days of such request.

               4.     Confidentiality of Offer Exchange Procedures

        All offers and communications during the Offer Exchange Procedures shall be confidential
among the parties, and no party shall disclose the contents of such communications without the
prior written consent of each of the other parties. Any and all statements and offers made during
the Offer Exchange Procedures shall not be subject to discovery in any subsequent proceeding
unless they are otherwise independently discoverable under applicable rules.

       B.      Stage 2: Mediation

        If a Litigation Claim is not resolved pursuant to the Offer Exchange Procedures, the second
stage of the ADR Procedures will be mediation, and the following mediation procedures will apply
(the “Mediation Procedures”). Any party may be represented by legal counsel, although the
participation of legal counsel shall not be required to conduct the Mediation Procedures.

               1.     Mediation Notice

       If a Litigation Claim is not resolved pursuant to the Offer Exchange Procedures, the GUC
Trust shall serve a notice of mediation (the “Mediation Notice”) in the form annexed hereto as
Exhibit C on the Litigation Claimant within 14 days after the completion of the Offer Exchange
Procedures, or as soon thereafter as is reasonably practicable.


                                                9
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 16 of 36



        With respect to any potential Covered Claims, the GUC Trust also serve the Mediation
Notice on the applicable Third Party Payor within 21 days after the completion of the Offer
Exchange Procedures, or as soon thereafter as is reasonably practicable. Within 21 days of service
of the Mediation Notice, the Third Party Payor must advise the GUC Trust in writing if it elects to
participate in the Mediation Procedures as to that particular Litigation Claim. If the Third Party
Payor does not respond to the GUC Trust or declines to participate within 21 days of service of
the Mediation Notice (electronic mail being sufficient), the GUC Trust may proceed to engage in
the Mediation Procedures, and the Third Party Payor shall be bound by any resulting settlement.
For the avoidance of doubt, if the applicable Third Party Payor declines to participate in the
Mediation Procedures because it contests coverage it shall not be bound by any resulting settlement
without the express written consent of such Third Party Payor.

        If the Third Party Payor elects to participate in the Mediation Procedures, the GUC Trust
shall not make or accept any settlement offers without the prior written consent of the Third Party
Payor; provided, however, that if the settlement amount only implicates a self-insured retention,
the GUC Trust may proceed to make or accept settlement offers without the consent of the Third
Party Payor.

               2.      Appointment of a Mediator.

         The GUC Trust and the Third Party Payor, if applicable, shall identify 3 experienced
mediators for consideration by the Claimant. The Claimant shall select one of the mediators from
the list. If the Claimant is not satisfied with the GUC Trust’s list of proposed mediators, the
Claimant may select 3 alternative mediators, and the GUC Trust (with, if applicable, the Third
Party Payor) will have the right to select 1 of the alternative mediators proposed by Claimant. To
the extent the parties cannot mutually agree on a mediator, the parties will jointly petition the
Bankruptcy Court to appoint a mediator.

        All mediators shall be impartial and neutral. No mediator shall have any financial or
personal interest in or relation to the proceedings or, except where otherwise agreed by the parties,
in any related matters. Mediators need not be court appointed.

               3.      Fees and Costs of a Mediator.

        The fees and costs of the mediator shall be divided evenly between Claimant(s), on the one
hand, and the GUC Trust (or applicable Third Party Payor), on the other hand; provided, however,
that the Claimant’s portion shall not exceed $5,000. Each party shall bear the cost and expense of
its own counsel, experts, witnesses, and prosecution. Nothing herein shall prejudice the right of
the GUC Trust to seek insurance coverage for any Litigation Claim or any fees and costs of
defending such Litigation Claim, including the GUC Trust’s portion of the mediation fees and
costs, nor shall it constitute a waiver of policy limitations or defenses to payment by any Third
Party Payor. Nothing herein shall prejudice the right of the Third Party Payors to seek
reimbursement for any Litigation Claim or any fees and costs of defending such Litigation Claim,
including the Third Party Payors’ portion of the mediation fees and costs, from the Debtors in
accordance with any applicable insurance policies or related agreements.

               4.      Location and Scheduling of Mediation.


                                                 10
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 17 of 36



       The Claimant and the GUC Trust (with, if applicable, the Third Party Payor with respect
to Covered Claims) shall reasonably confer regarding the time, duration and location of the
Mediation; provided, that the mediation shall occur within 60 days of appointment of the mediator,
unless extended by the written consent of the GUC Trust, Claimant, Third Party Payor, if
applicable, and mediator. All mediation sessions may take place virtually. If the parties are unable
to agree on a date, time, and location for mediation, then the parties can petition the Bankruptcy
Court to set a date, time, and location.

               5.      Mediation Statements.

        On or before 21 days prior to the scheduled mediation, the Claimant shall serve on the
mediator and the GUC Trust (and Third Party Payor, if applicable) by electronic mail and no later
than by 6:00 p.m. (New York time), a non-confidential (between the parties and the mediator),
pre-mediation statement (the “Opening Statement”) not to exceed 10 pages, excluding any
attachments, setting forth all of the Claimant’s claims and identifying each and every cause of
action or theory the Claimant asserts, including a short and plain statement of the facts and law
upon which the Claimant relies for recovery and maintains entitle it to relief. The Claimant shall
include, as exhibits or annexes to the Opening Statement, any documents, affidavits or other
evidentiary materials on which the Claimant relies, but which are not attached to the Claimant’s
proof of claim. On or before 14 days after service of the Opening Statement, the GUC Trust shall
serve on the mediator and the Claimant, by electronic mail and no later than by 6:00 p.m. (New
York time), a non-confidential (between the parties and the mediator) response statement (the
“Response Statement”) not to exceed 10 pages, excluding attachments. On or before 3 days after
service of the Response Statement, the Claimant may serve on the mediator and the GUC Trust
(and Third Party Payor, if applicable), by electronic mail and no later than by 6:00 p.m. (New York
time), a reply to the Response Statement, not to exceed 5 pages. At the mediator’s discretion and
direction, the parties may submit additional, confidential letters or statements to the mediator only,
addressing settlement amounts and such related negotiation matters as the mediator may request.

               6.      Confidentiality of Mediation.

        All meetings and Proceedings, including any statements made and evidence introduced
during the Mediation shall be confidential among the parties and the mediator, and no party shall
disclose the contents of such meetings and Proceedings without the prior written consent of each
of the other parties. Any and all statements made and evidence introduced at these meetings and
Proceedings shall not be subject to discovery in any subsequent proceeding unless they are
otherwise independently discoverable under applicable rules, nor may the mediator serve or be
called as a witness in any subsequent proceeding relating to the Litigation Claim. For the
avoidance of doubt, the Mediation shall be subject to paragraphs 52-55 of the Procedures for
Complex Cases in the Southern District of Texas.

               7.      Conclusion of Mediation Procedure/Mediated Settlement.

       The mediator will work with all parties towards reaching a settlement. The mediator shall
not have any authority to impose a settlement upon the parties. Unless otherwise agreed to by the
Claimant and the GUC Trust (and Third Party Payor, if applicable) in writing, the mediation
process will terminate 90 days following appointment of the mediator. A settlement reached
pursuant to the Mediation Procedure shall be allowed as set forth in Section V.G. below.

                                                 11
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 18 of 36



               8.      Mediation Report.

        At the conclusion of the Mediation or the final adjournment after any continuation thereof,
the parties shall sign, which signature may be electronic, a written report (the “Mediation Report”)
before the mediator stating that the Claimant and the GUC Trust (and Third Party Payor, if
applicable) have completed the mediation process in good faith and otherwise complied with the
Mediation Procedures, and either that: (i) the Litigation Claim has been settled and the terms of
the settlement; or (ii) that the Claimant intends to seek to pursue litigation of the Litigation Claim
outside of the ADR Procedures (the “Litigation”).

       No Claimant may proceed with Litigation without completing the Mediation
Procedures and obtaining the Mediation Report. If any party does not comply with the
Mediation Procedures or refuses to sign the Mediation Report, the mediator shall prepare
and sign the Mediation Report, which shall indicate the non-compliance by one or both of
the parties with the Mediation. Within 10 days of the conclusion of mediation, the mediator
shall email to each applicable party a copy of the Mediation Report completed and signed by
the GUC Trust (if applicable, the Third Party Payor as well) and the Claimant.

       C.      Stage 3: Relief from Plan Injunction

               1.      Relief from Plan Injunction.

         Completion of the Offer Exchange Procedures and the Mediation Procedures is a
prerequisite for a Claimant to obtain relief from the Plan Injunction. Except as provided below,
the Plan Injunction remains in effect against each Claimant until relief from the Plan Injunction is
granted by the Bankruptcy Court with respect to the relevant Litigation Claim or as otherwise
provided for herein. No Claimant shall be granted relief from the Plan Injunction to commence or
continue any action, suit or trial, to proceed with discovery, or to pursue its Litigation Claim in a
nonbankruptcy forum until the Claimant has completed the Offer Exchange Procedures and the
Mediation Procedures. The Plan Injunction may be modified by a joint stipulation executed by
the GUC Trust and the Claimant (the “Stipulation”), on notice to the applicable Third Party Payor
with respect to any Covered Claim, to permit the liquidation of a Litigation Claim that is not
resolved through the ADR Procedures. To the extent the Claimant has completed the Offer
Exchange Procedures and the Mediation Procedures and the GUC Trust and Claimant do not
execute a Stipulation mutually agreeing to modify the Plan Injunction, the Claimant may seek
relief from the Plan Injunction subject to the following terms and conditions:

                       a.     When Motion for Relief from Plan Injunction May be Heard. In the
       event a Litigation Claim has not been liquidated and allowed upon completion of the Offer
       Exchange Procedures and the Mediation Procedures, the Claimant shall have the right to
       seek relief from the Plan Injunction by filing a motion with the Bankruptcy Court. The
       motion shall be served upon the GUC Trust, the applicable Third Party Payor(s), and their
       counsel. Unless otherwise sought by the Claimant, the motion and the hearing on same
       shall be subject to Local Bankruptcy Rules for the Southern District of Texas, Houston
       Division.

                      b.    Claimant’s Certificate. A Claimant’s motion seeking relief from the
       Plan Injunction must include as an attachment, a certification signed by Claimant or its

                                                 12
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 19 of 36



       attorney certifying that Claimant has completed the ADR Procedures and that despite
       Claimant’s good faith participation in such process the Litigation Claim remains
       unresolved and unliquidated. In the absence of this certification, the Bankruptcy Court
       may deny Claimant’s motion.

                      c.     Third Party Payor. In the event that a Claimant obtains relief from
       the Plan Injunction to commence or continue any action, suit or trial, to proceed with
       discovery, or to pursue its Litigation Claim in the Bankruptcy Court or a nonbankruptcy
       forum, the Plan Injunction to the extent applicable to any Third Party Payor shall terminate
       as to the commencement or continuation of any action for declaratory relief.

                       d.      No Waiver of Defenses. The submission of any Litigation Claim to
       the ADR Procedures shall not constitute or serve as a waiver or release of any defenses or
       claims which the GUC Trust, on its own behalf or on behalf of the Debtors’ estates, the
       applicable Third Party Payor, or the applicable Franchisor, may have with respect to a
       Claimant’s request for modification of the Plan Injunction. The GUC Trust, Third Party
       Payor, Franchisor, or other interested party, may oppose a Claimant’s request for relief
       from the Plan Injunction on the basis that the Claimant has not participated in the ADR
       Procedures in good faith, or for any other appropriate reason, including the applicability of
       the Plan’s discharge under section 524 of the Bankruptcy Code, and/or the costs that may
       be incurred by the GUC Trust or the Debtors’ estates in litigating the Litigation Claim.
       Moreover, the submission of any Litigation Claim to the ADR Procedures shall not
       constitute or serve as a waiver or release of any claim or defense which may otherwise be
       available to the GUC Trust, on its own behalf or on behalf of the Debtors’ estates, the
       Franchisors, or the Third Party Payors, including any policy condition, that may exist at
       law or in equity and that may be asserted in defending against any Litigation Claim, or
       which impacts insurance coverage for any Litigation Claim, in the event that the Plan
       Injunction is modified by order of the Bankruptcy Court.

               2.      Litigation in Other Courts.

                 If the Claimant has obtained relief from the Plan Injunction, unless the GUC Trust
and the Claimant agree otherwise, if the Litigation Claim cannot be adjudicated in the Bankruptcy
Court as a result of mandatory abstention or because of lack of or limitations upon subject matter
jurisdiction (as determined by the Bankruptcy Court), then, litigation of such Litigation Claim shall
proceed in either (a) the nonbankruptcy forum in which the Litigation Claim was pending on the
Petition Date, if any, subject to the GUC Trust’s right to seek removal or transfer of venue; or
(b) if the Litigation Claim was not pending in any forum on the Petition Date, then in the United
States District Court for the Southern District of Texas or such other nonbankruptcy forum that
has jurisdiction over the Litigation Claim.

       D.      Duty to Negotiate in Good Faith

         During the period of these ADR Procedures, the Claimant and the GUC Trust shall
negotiate in good faith in an attempt to reach an agreement for the compromise of the Litigation
Claim; provided, however, that any dispute as to the underlying value of the claim shall not, in and
of itself, constitute bad faith.


                                                 13
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 20 of 36



       E.      Admissibility of ADR Proceedings

       Other than as expressly provided herein, the submission of any Litigation Claim to the
ADR Procedures, the positions of the parties during compliance with the ADR Procedures, and
any other admissions made during the ADR Procedures, shall not be admissible for any purpose
in any case, matter or proceeding including, without limitation, trial by any party or third party,
or any proceeding under 11 U.S.C. § 502, and are expressly determined by the provisions herein
not to be admissions by either party. Such positions and statements shall remain confidential
among the parties and any mediator and protected by Rule 408 of the Federal Rules of Evidence.

        The mediator may not be compelled to disclose to the Court or to any person outside the
mediation conference any of the records, reports, summaries, notes, communications or other
documents received or made by the mediator while serving in such capacity. The mediator may
not testify or be compelled to testify regarding the mediation in connection with any arbitral,
judicial or other proceeding. The mediator will not be a necessary party in any Proceedings relating
to the mediation. Nothing contained in this paragraph prevents the mediator from reporting the
status, but not the substance, of the mediation effort to the Court.

       F.      Discovery

       In order to avoid undue expense or delay, any materials, testimony or other evidence
submitted by either party during the course of the ADR Procedures, and of the kind normally
available in discovery proceedings may, upon written agreement of the parties, be treated as if
submitted in pretrial discovery proceedings.

       G.      Allowance and Payment of Any Settlement or Judgment

       If you hold a Litigation Claim with respect to which settlement has been reached
through the ADR Procedures or judgment has been entered in a Litigation, please read the
following carefully. To the extent the Debtors’ insurance policies are not available to pay the
amount of such settlement or judgment (because of the Debtors’ self-insured retention
obligations or otherwise), holders of Litigation Claims will not receive a cash payment but
only an Allowed General Unsecured Claim in the Debtors’ Chapter 11 Cases to be treated
and paid pursuant to the Plan.

        Without limiting any rights a Franchisor may have under the applicable insurance policies
or applicable law, nothing contained herein shall prevent the GUC Trust and Claimant from
settling a Litigation Claim at any time during the ADR Procedures by written consent of the GUC
Trust, such Claimant and, with respect to Covered Claims, any applicable Third Party Payor;
provided, however, that, with respect to any such written agreement providing for the settlement,
resolution or other disposition of a Litigation Claim to which the Franchisor is a party, such
Franchisor shall have consent rights. In the event a settlement, resolution, or disposition is reached
with respect to any Litigation Claim, the GUC Trust shall provide reasonable notice of the same
to any applicable Franchisor. The GUC Trust and the applicable Franchisor shall then have 14
days to meet and confer and to resolve any outstanding issues with respect to the same. If the
GUC Trust and applicable Franchisor reach an impasse with respect to any outstanding issues, the
applicable Franchisor may file a formal objection in the Bankruptcy Court and may request a
hearing with respect to the same on an emergency basis.

                                                 14
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 21 of 36



        For the avoidance of doubt in the paragraph above, in the event that (a) a settlement,
resolution, or disposition with respect to any Litigation Claim names the Franchisor and a
Franchisor is impacted by such settlement, resolution, or disposition or (b) a settlement, resolution
or disposition triggers insurance coverage under the applicable liability policies, and the applicable
Franchisor is an insured thereunder, the GUC Trust shall use commercially reasonable efforts to
provide that the applicable Franchisor shall be released from any liability on such Litigation Claim
under the applicable settlement agreement.

       In all circumstances, any settlement discussions among the Claimant, the Debtors, Third
Party Payors, and Franchisors shall remain confidential and privileged and shall not be admissible
as evidence in any subsequent litigation of the Litigation Claim or elsewhere.

        Other than as expressly provided for herein, nothing shall in any way affect the liability or
rights of any insurance company or other Third Party Payor that is legally liable for all or any
portion of a Litigation Claim under its insurance policies with the Debtors. Only to the extent a
Litigation Claim settlement amount is a Covered Claim and regardless of whether the potential
Covered Claim is at any time tendered to the applicable Third Party Payor for payment, the GUC
Trust shall not offer or accept any settlement of a Covered Claim without first informing the
applicable Third Party Payor as provided for herein and, for Covered Claims where the applicable
Third Party Payor has elected to participate, obtaining approval for any settlement amount in
excess of an applicable self-insured retention. For the avoidance of doubt, to the extent that any
settlement amount falls within the applicable self-insured retention, payment of any settlement of
or judgment on a Litigation Claim against the Debtors shall be in the form of an Allowed General
Unsecured Claim to be treated as set forth in the Plan, and the Third Party Payors shall be released
from any liability on such Litigation Claim.

       H.      Administrative Convenience Settlement Offer

        With the exception of Covered Claims, the GUC Trust may, at any given time, if it believes
it economically beneficial and administratively convenient for certain Claimants, waive in writing
the requirement that a Claimant follow exactly each of these ADR Procedures, and by appropriate
resolution from time to time, settle a Litigation Claim for amounts approximating the cost of
administering such Litigation Claim provided, however, the GUC Trust’s rights to waive any ADR
Procedures shall be subject to, and not prejudice, the rights of the Franchisors or Third Party Payors
described herein.

VI.    FAILURE TO COMPLY WITH ADR PROCEDURES

       If, absent written agreement under the conditions provided herein by the GUC Trust, a
Claimant fails to comply with the ADR Procedures, negotiate in good faith, or cooperate with the
GUC Trust as may be necessary to effectuate the ADR Procedures, the Bankruptcy Court may,
after notice and a hearing, find such conduct to be in violation of the ADR Order or an
abandonment of or failure to prosecute the Litigation Claim, or both. Upon such findings, the
Bankruptcy Court may, among other things, disallow and expunge the Litigation Claim, in whole
or in part, or grant such other or further remedy deemed just and appropriate under the
circumstances.



                                                 15
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 22 of 36



VII.    MODIFICATION OF ADR PROCEDURES BY WRITTEN CONSENT

       Notwithstanding anything to the contrary contained herein, the ADR Procedures,
including any related deadlines, may be modified or extended by the written consent of the GUC
Trust and Claimant and, with respect to Covered Claims, the Third Party Payor.

VIII. NOTICE

         Whenever notice or service of papers is required under the ADR Procedures, it shall be
given in the manner provided in the relevant section as follows:

 GUC Trust                                           Liquidating Trust
 c/o Kelley Drye & Warren LLP                        c/o Weil Gotshal & Manges LLP
 Eric R. Wilson                                      Kevin Bostel
 Jason R. Adams                                      Natasha Hwangpo
 Philip A. Weintraub                                 Liza Carens
 3 World Trade Center                                767 Fifth Avenue
 175 Greenwich Street                                New York, New York 10153
 New York, NY 10007                                  kevin.bostel@weil.com
 ewilson@kelleydrye.com                              natasha.hwangpo@weil.com
 jadams@kelleydrye.com                               liza.carens@weil.com
 pweintraub@kelleydrye.com




                                              16
Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 23 of 36



                              EXHIBIT A

                         Litigation Claims List

       Claimant                                   Claim No(s).
1.     Garrison, Sara                             486
2.     Roe, Jacob                                 20459
3.     Rohner, Mark                               290
4.     Morales, Michael                           20190
5.     Clark, Phyllis                             20135
6.     Molkenbur, William                         506
7.     Khan, Alexis                               277, 278
8.     Davis, Lynette                             289
9.     Blunt, Andrea                              506
10.    Mack, Delta                                21093
11.    Cook, Jo Anne                              2087, 2105
12.    Sly, Kyle                                  2068
13.    Ameren Power & Light                       20127, 20149
14.    Hunsinger, Kenneth                         222, 248, 20279, 20280, 20281,
                                                  20282, 20283, 20285, 20825,
                                                  20830, 20833, 20836, 20839,
                                                  20841, 20843
15.    Golden, Janice                             20641
16.    Dornemann, Bailey                          225
17.    Edwards, Felicia                           20284
18.    Lauer, Paul                                20681
19.    Hill, Tamajiah                             2450
20.    Allen, Iesha                               20643
21.    Sessions, Rachel Anne                      20567
22.    Diaz, Genaro                               2559
23.    Diaz, Isabella                             2560
24.    Porter, Charles                            276, 343, 365
25.    Farino, Lorena                             21180
26.    Swapsy, Yerubbaal                          20868
27.    Carson, Jessica                            20863
28.    De Giglio, Nicholas                        20490
29.    Molkenbur, Kaedin                          506
30.    Beron, Laura                               20551
31.    Moore, Geron                               2359
32.    Van Meter, Christina                       481
33.    Van Meter, James                           482
34.    Mason, Thomas, Bianca, Milan               106, 2502
Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 24 of 36



       Claimant                            Claim No(s).
35.    Johnson, Mary                       563
36.    Williams, Lemuel                    2066
37.    Eisenhart, Corinne                  353
38.    Sauseda, Deborah                    20417
39.    Rebollozo, Jose                     42, 651
40.    Mims, Johnny                        2368
41.    Otterby, Emily                      2255, 2307, 20924
42.    Hawk, Peter                         218, 219, 604
43.    Hudson, Isiah                       21160
44.    Hoffman, Ashley Brooke              422




                                 2
Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 25 of 36




                            EXHIBIT B

                            ADR Notice




                                 3
         Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 26 of 36




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                  Chapter 11
    In re:
                                                                  Case No. 20–33353 (DRJ)
                                                  1
    NPC INTERNATIONAL, INC., et al.,
                                                                  (Jointly Administered)
                                       Debtors.



             ADR NOTICE AND DEADLINE FOR SUBMISSION OF INFORMATION

Service Date:
Claim No(s).:
Claimant:
Address:
Claimant’s Attorney (if known):

    Deadline to Respond (“Response Deadline”):

           You are receiving this notice (the “ADR Notice”) because your claim in the confirmed
    chapter 11 cases of NPC International, Inc. and its affiliated debtors (collectively, the “Debtors”)
    has been submitted to alternative dispute resolution pursuant to the alternative dispute resolution
    procedures (the “ADR Procedures”) established by order of the United States Bankruptcy Court
    for the Southern District of Texas entered in the above-captioned cases on ____________, 2021
    [Docket No.[__]] (the “ADR Order”). The ADR Procedures will be implemented, administered,
    and coordinated by the NPC International GUC Trust (the “GUC Trust”).

          A copy of the ADR Procedures, as approved by the ADR Order, is annexed hereto. Any
    terms not defined herein or in any subsequent notices that you may receive regarding the ADR
    Procedures shall have the meanings attributed to them in the ADR Procedures.

          [The GUC Trust believes that your claims may be covered by an insurance policy of the
    Debtors. The GUC Trust has provided notice of your claim to the Third Party Payor(s) identified
    below and the Franchisor, if applicable. The applicable insurance policy has [a deductible in the
    amount of $______ OR a self-insured retention in the amount of $_____.]

     YOU SHOULD CONSIDER CONSULTING A LAWYER. Your participation in these
ADR Procedures may either be by you or, if applicable, by a lawyer that has filed an appearance



1
             The Debtors in these chapter 11 cases are: NPC International, Inc.; NPC Restaurant Holdings I LLC; NPC
             Restaurant Holdings II LLC; NPC Holdings, Inc.; NPC International Holdings, LLC; NPC Restaurant
             Holdings, LLC; NPC Operating Company B, Inc.; and NPC Quality Burgers, Inc.


                                                           4
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 27 of 36




on your behalf in the Bankruptcy Court or the court in which your previously-filed lawsuit or other
proceeding is pending.

        [The GUC Trust has reviewed your and [in consultation with the above identified Third
Party Payor and Franchisor, if applicable,] offers the amounts set forth in the attached Immediate
Claim Allowance Offer in full satisfaction of your claims. You must respond to the Immediate
Claim Allowance Offer either by (1) completing the Immediate Claim Allowance Offer and
accepting                          such                          offer;                         or
(2) by rejecting the offer and completing the attached Claim Information and Settlement Demand
Form. If you accept the offer, you do not need to complete the Claim Information and Settlement
Demand Form. If you reject the offer, you must complete and return the Claim Information and
Settlement Demand Form, which must include a settlement demand. If you do not return the
Immediate Claim Allowance Offer or the Claim Information and Settlement Demand Form
so that it is received by the Response Deadline, you will be deemed to have accepted the
Immediate Claim Allowance Offer and your claims will be deemed Allowed in the amount
set forth therein without any further action by the parties or the Bankruptcy Court.]

       [If you do not accept the Immediate Claim Allowance Offer] [T]o permit the GUC
Trust to evaluate your claim, you are required to complete and return the attached Claims
Information and Settlement Demand Form. You must complete all sections of the Claims
Information and Settlement Demand Form, including (1) the Section I Settlement Demand
which is the amount you offer to settle your claim for; and (2) the Section II Claim
information section, along with all supporting documentation. The Claims Information and
Settlement Demand Form must be returned to the GUC Trust by the Response Deadline. If
you fail to comply with this requirement, your claims may be disallowed, discharged, and
waived.

All responses must be sent to counsel to the GUC Trust:

Kelley Drye & Warren LLP
Eric R. Wilson
Jason R. Adams
Philip A. Weintraub
3 World Trade Center
175 Greenwich Street
New York, NY 10007
ewilson@kelleydrye.com
jadams@kelleydrye.com
pweintraub@kelleydrye.com




                                                5
        Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 28 of 36




        Pursuant to the ADR Procedures and ADR Order, your Settlement Demand may not
(i) include or make an unliquidated, unknown, or similar demand; and/or (ii) exceed the
amount of, or improve the priority set forth in, your most recent timely-filed proof of claim.
Your failure to return this ADR Notice and the Claim Information and Settlement Demand
Form with a Settlement Demand for an amount certain may result in the GUC Trust seeking
disallowance of the claim.

              I HAVE READ AND UNDERSTAND THIS NOTICE.


Date:
                                           Claimant Signature or Authorized Person


                                           Print Claimant or Authorized Person Name


EACH CLAIMANT MUST SIGN THIS ADR NOTICE. ADDITIONAL CLAIMANTS
MUST SIGN AND PRINT THEIR NAME ON A SEPARATE SHEET.




                                              6
       Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 29 of 36




                                             [optional]

                        IMMEDIATE CLAIM ALLOWANCE OFFER

Based on a review of your filed Proof of Claim and supporting documentation attached thereto, the
GUC Trust has determined that you have asserted your Claim in the amount of $_____________,
and hereby offer to allow such Claim as a nonpriority General Unsecured Claim in the amount of
$[_________].

If you agree to allowance of your ADR Claim as a nonpriority General Unsecured Claim in the
amount of $___________, please sign below and return this form to counsel to the GUC Trust at the
addresses set forth above by the Response Deadline. If you accept this offer, you are not required to
submit any additional documentation or information with the return of this form. If you do not accept
this offer, you must complete and return the ADR Notice and the Claims Information and Settlement
Demand Form according to the instructions set forth in the ADR Notice and the ADR Procedures.

Allowance of your Claim as a nonpriority General Unsecured Claim in the amount of $
        does not entitle you to cash payment in the amount of $__________. Rather, you will
receive [(i) an allowed general unsecured claim in the amount of $______ that will be treated
in accordance with the Plan; and (ii) a cash payment from ________ in the amount of
$________].

□ I agree to allowance of my claim as set forth in this Immediate Claim Allowance Offer
□ I do not agree to allowance of my claim as set forth in this Immediate Claim Allowance Offer and
will instead complete and return the ADR Notice and Claims Information and Settlement Demand
Form
Date
                                           Claimant Signature or Authorized Person

                                           Print Claimant or Authorized Person Name


                                           Relationship to Claimant if Authorized
                                           Person

EACH CLAIMANT MUST SIGN THIS FORM. ADDITIONAL CLAIMANTS MUST
SIGN AND PRINT THEIR NAMES ON A SEPARATE SHEET.

SIGNATURE OF ATTORNEY

Date
                                           Attorney for Claimant Signature


                                           Print Attorney for Claimant Name




                                                 7
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 30 of 36




            CLAIM INFORMATION AND SETTLEMENT DEMAND FORM1

I.     SETTLEMENT DEMAND

YOU MUST INCLUDE AN OFFER FOR WHICH YOU WOULD SETTLE YOUR
LITIGATION CLAIM. PLEASE NOTE THAT IF YOUR OFFER IS ULTIMATELY
ACCEPTED BY THE GUC TRUST AND INSURANCE IS NOT AVAILABLE TO COVER
SOME OR ALL OF YOUR LITIGATION CLAIM, YOU WILL RECEIVE ONLY AN
ALLOWED GENERAL UNSECURED CLAIM AGAINST THE DEBTORS, TO BE
SATISFIED IN ACCORDANCE WITH THE PLAN.


Amount for which you offer to settle the Litigation Claim: $_________________.


II.    CLAIM INFORMATION

          CLAIMANT MUST PROVIDE THE FOLLOWING INFORMATION:

1.     Name, address and telephone number of counsel:




2.     Names, addresses and telephone numbers of all
       Claimants:




3.     Debtor against whom the claim is brought:

4.     Your date of birth:

5.     Date of injury:

6.     Where did the incident occur?




1
       You shall not be required to provide information duplicative of supporting documentation attached to any
       relevant proof of claim filed in the chapter 11 cases.


                                                     8
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 31 of 36




       Please specify the location and address.

7.     Are you pursuing this claim against any other party? Yes ❑ No ❑ If yes, against whom
       (list the name, the addresses and counsel for each party, if known)?


       Attach additional sheets if necessary.

8.     Did you notify the Debtor(s) in writing of the incident? (If yes, attach a copy of such
       writing.)     Yes ❑ No ❑

9.     Is there a pending lawsuit regarding your claim? If yes, identify the court where the
       lawsuit is pending, the case number and the judge, if known and, attach a copy of the
       complaint.



10.    What type of injuries or damages do you have arising from the incident? Provide a medical
       description of any injuries. (Please state if the claim is based, in whole or in part, on an
       injury or damages to someone else.)




11.    How did the injury occur?




12.    Did you miss any work as a result of the incident? If so, how many days?




13.    Give the name and address of your employer(s) and your salary or rate of pay at the time
       of the incident.




14.    Was anyone else injured or did anyone else sustain damages at the time of the incident?
       (If yes, list the names and addresses.)




                                                  9
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 32 of 36




15.    List the names, addresses and phone numbers of all witnesses and people with relevant
       knowledge of your claim (including, but not limited to, any representatives or agents of the
       Debtors).




16.    Are treatments still being given for any injury?     Yes ❑ No ❑

       (If yes, provide the name and address of any and all doctors that are currently treating
       you for such injury and the nature of the treatment).

17.    Physician Data

a.     Give the name and address of any physician, clinic or hospitals that have treated this
       injury. Include treatment dates.
       (Attach additional sheets if necessary)




b.     Itemize all damages you claim, including any damages for emotional distress, loss of
       consortium or pain and suffering.




c.     Give the total amount of the medical bills you incurred as a result of suffering your
       injury.




d.     Itemize any other expenses you incurred as a result of the incident for which you are
       making a claim.




e.     Give a list of medical expenses and amounts paid by your insurance company as a result
       of your injury.




                                                10
      Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 33 of 36




f.     Give the name, address and policy number of your insurance company.




18.    Attach the following documents:

       a.     All medical records and bills for medical services received by the Claimant as a
              result of the injury allegedly caused by the Debtor(s);

       b.     Autopsy/Coroner report, if applicable;

       c.     Death Certificate, if applicable; and

       d.     Photographs, videotapes, and any other documentation you wish to be considered
              in the evaluation of your claim.

                                   [Signature Page Follows]




                                               11
        Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 34 of 36



NOTICE: UNDER FEDERAL LAW, CRIMINAL PENALTIES MAY BE IMPOSED FOR
FILING A CLAIM CONTAINING FALSE OR MISLEADING STATEMENTS.

I declare under penalty of perjury that the foregoing statements are correct.



Date:
                                          Claimant Signature or Authorized Person


                                          Print Claimant or Authorized Person Name


                                          Relationship to Claimant if Authorized Person

          EACH CLAIMANT MUST SIGN THIS CLAIM INFORMATION FORM.
        ADDITIONAL CLAIMANTS MUST SIGN AND PRINT THEIR NAMES ON A
                            SEPARATE SHEET.

                                         SIGNATURE OF ATTORNEY



Date:
                                          Attorney for Claimant Signature


                                          Print Attorney for Claimant Name
Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 35 of 36




                            EXHIBIT C

                          Mediation Notice
         Case 20-33353 Document 1714 Filed in TXSB on 05/25/21 Page 36 of 36



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                  Chapter 11
    In re:
                                                                  Case No. 20–33353 (DRJ)
    NPC INTERNATIONAL, INC., et al.,1
                                                                  (Jointly Administered)
                                       Debtors.



                                              MEDIATION NOTICE

Service Date:
Claim No(s).:
Claimant:
Address:
Claimant’s Attorney (if known):

       By this Mediation Notice, the GUC Trust appointed in the above-captioned chapter 11
cases hereby submits the above-identified claim (the “Litigation Claim”) in the Debtors’ chapter
11 cases to mediation, pursuant to the alternative dispute resolution procedures (the “ADR
Procedures”) established by order of the United States Bankruptcy Court for the Southern District
of Texas entered in the above-captioned cases on ____________, 2021 [Docket No.[__]] (the
“ADR Order”).

        The GUC Trust has been unable to resolve your Litigation Claim on a consensual basis
with you through the offer exchange component of the ADR Procedures. As provided for in the
ADR Procedures, you and counsel to the GUC Trust shall work in good faith to select a mediator.
The ADR Procedures require you to share the fees and costs of mediation charged by the mediator,
up to a cap of $5,000.

       A complete copy of the ADR Procedures is enclosed for your reference. Please refer to
Section V.B. of the ADR Procedures concerning mediation.

                                                                                 [Signature of the GUC Trust]




1
             The Debtors in these chapter 11 cases are: NPC International, Inc.; NPC Restaurant Holdings I LLC; NPC
             Restaurant Holdings II LLC; NPC Holdings, Inc.; NPC International Holdings, LLC; NPC Restaurant
             Holdings, LLC; NPC Operating Company B, Inc.; and NPC Quality Burgers, Inc.
